DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/21 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 8, 9, 22, 24, and 27-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bleile (US 2011/0032070).
Regarding claim 1, Bleile (figure 3) teaches a method comprising:
receiving, by a computing device (6, 10) configured to communicate wirelessly (using transceiver 10), a wireless signal indicative of a command to modify a toggle state of a relay (7) (para. [0033], [0036]), wherein the toggle state of the relay is indicative of an electrical configuration, controlled by the relay, of a plurality of contacts of the relay (inherent property of relay);
based on the command, sending, by the computing device (6) to the relay (7), a first electrical signal to modify the toggle state of the relay (para. [0036]);
receiving, by the computing device (6) from a manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);
based on the electrical signal indicative of the toggle state of the manual switch (9), sending, by the computing device to the relay (7), a second electrical signal to modify the toggle state of the relay (para. [0036]); and
sending, by the computing device (6, 10), a wireless status signal (The remote visual display 21 receives wireless signals from the device 6/10 related to various parameters: cost and usage of the load during operation, current/voltage/power use of 
As for claims 3, 8, and 9, Bleile teaches wherein the method further comprises causing output, by the computing device, of an indication of a malfunctioning of an electrical device in electrical communication with one or more the plurality of contacts of the relay (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);
wherein the method further comprises determining, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay (Current monitoring of the load will provide an indication of a toggle state of the relay, i.e. if the load is operating. Para. [0042], [0044]);
wherein the method further comprises determining whether voltage is present at one or more of the plurality of contacts of the relay (para. [0067]).
As for claim 22, Bleile teaches a device (figure 3) comprising:
a relay (7) comprising a plurality of contacts, wherein a toggle state of the relay is indicative of an electrical configuration of the plurality of contacts (inherent property of relay);
a manual switch (9); and 
a computing device (6, 10) configured to:

based on the command, send to the relay a first electrical signal to modify the toggle state of the relay (para. [0036]);
receive, from the manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);
based on the electrical signal indicative of the toggle state of the manual switch (9), send to the relay (7) a second electrical signal to modify the toggle state of the relay (para. [0036]); and
send a wireless status signal (The remote visual display 21 receives wireless signals from the device 6/10 related to various parameters: cost and usage of the load during operation, current/voltage/power use of the load. Para. [0048], [0064], [0067]. These parameters are indicative of a modification of a toggle state of the relay.) indicative of a modification of the toggle state of the relay (7), wherein the modification is based on the command (from 12) or the electrical signal indicative of the toggle state of the manual switch (9).
As for claims 24, 27, and 28, Bleile teaches wherein the computing device is further configured to cause output of an indication of a malfunctioning of an electrical device in electrical communication with one or more of the plurality of contacts (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);

wherein the computing device is further configured to determine whether voltage is present at one or more of the plurality of contacts of the relay (Para. [0067]).
As for claim 29, Bleile teaches a system (figure 4) comprising:
a device (figure 3) comprising:
a relay (7) comprising a plurality of contacts, wherein a toggle state of the relay is indicative of an electrical configuration of the plurality of contacts (inherent property of relay);
a manual switch (9); and 
a computing device (6, 10) configured to:
communicate wirelessly (with 10) and to receive a wireless signal indicative of a command to modify the toggle state of the relay (para. [0033], [0036]);
based on the command, send to the relay a first electrical signal to modify the toggle state of the relay (para. [0036]);
receive, from the manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);

send a wireless status signal (The remote visual display 21 receives wireless signals from the device 6/10 related to various parameters: cost and usage of the load during operation, current/voltage/power use of the load. Para. [0048], [0064], [0067]. These parameters are indicative of a modification of a toggle state of the relay.) indicative of a modification of the toggle state of the relay (7), wherein the modification is based on the command (from 12) or the electrical signal indicative of the toggle state of the manual switch (9);
an external device (12) configured to send, to the computing device (6, 10), the wireless signal indicative of the command to modify the toggle state of the relay (7).
As for claims 30-32, Bleile teaches wherein the computing device is further configured to cause output of an indication of a malfunctioning of an electrical device in electrical communication with one or more of the plurality of contacts (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);
wherein the computing device is further configured to determine, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay (Current monitoring of the load will provide an indication of a toggle state of the relay, i.e. if the load is operating. Para. [0042], [0044]);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 11, 2021